Title: From George Washington to Joseph Reed, 11 June 1777
From: Washington, George
To: Reed, Joseph



Dear Sir,
Camp at Middlebrook June 11th 1777.

Your favour of the 4th was given to me by Jos. Arrowsmith just as Mr Peters inform’d me, he was about to set out for Phila.—I could not

resist the Inclination however of detaining him long enough to write you a short Letter to thank you, as I do most sincerely, for the friendly and Affectionate Sentiments containd in yours of the above date towards me, and to assure you, that I am perfectly convinc’d of the sincerety of them—True it is, I felt myself hurt by a certain Letter, which appear’d at that time to be the eccho of one from you—I was hurt, not because I thought my judgment wrong’d by the expressions containd in it, but because the same Sentiments were not communicated immediately to my self—the favorable manner in which your opinion, upon all occasions, had been received—the Impression they made—and the unreserv’d manner in which I wished, & required them to be given, entitled me, I thought, to your advice upon any point in which I appeard to be wanting—to meet with any thing then, that carried with it a complexion of witholding that advice from me, and censuring my Conduct to another was such an argument of disengenuity that I was not a little mortified at it. However I am perfectly satisfied that matters were not as they appeared from the Letter alluded to.
I sincerely wish that you may accept the appointmt of Congress, and the Post I am desirous of placing you in and must beg to be favourd with y⟨our⟩ answer immediately upon the Subject as the Service will not admit of delay—A Genl Officer in that department would not only take of a great deal of trouble from me, but be a means of bringing those Regiments into order & Service with much more facility than it is in my power, divided as my attention is, can possibly do.
Mr Peters Waiting obliges me to conclude, and I do it with great truth Dr Sir Yr Obedt & Affecte

Go: Washington

